Oo DH NY DH HW BP WY NY

WwW NO NY NO NO NY NN KN NO NO NO mmm eR OR lS
Da © DH ND DH WA RW NY —&— DTD Oo Dn HD A BPW NY KF OS

In Re:

The Honorable Timothy W. Dore
Chapter 7

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

Case No.: 20-10323-TWD

Philip P Burnell Chapter 7

Debtor. DECLARATION IN SUPPORT OF
MOTION FOR RELIEF FROM STAY

 

 

 

Under penalty of perjury, the undersigned hereby declares as follows:

. As to the following facts, I know them to be true of my own personal knowledge, based

upon the review of the business records, and if called upon to testify in this action, I
could and would testify competently thereto.
The real property involved in this motion is commonly known as 3699 Broadbridge Ave

Unit 107, Stratford, CT 06614 (the “Property”).

. Taman employee of MidFirst Bank (“Movant”). I am duly authorized to make this

declaration on behalf of Movant.

I am familiar with the manner and procedure by which the records of Movant are
obtained, prepared, and maintained. Those records are obtained, prepared, and
maintained by employees or agents of Movant in the performance of their regular
business duties at or near the time, act, conditions, or events recorded thereon. The
records are made either by persons with knowledge of the matters they record or from

information obtained by persons with such knowledge. I have knowledge of and/or

Declaralion in Support of Motion for Relief from Stay - 1 McCarthy & Holthus, LLP
MH# WA-20-160601 108 1st Avenue South, Ste. 300

Seattle, WA 98104
(206) 596-4856

Case 20-10323-TWD Doc15 Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg.1of3

 
Dn Oo Hh DT DOW PW NY

WwW NY NO NYO NY NY NY NY NV NY NY FE FF KY 2 YF FT Se Fr S| =
DD © my DTD HDA A BR WO NY KF DD ODO F IAN HH FPF WD NH =

 

 

access to the business records. I personally reviewed the business records related to this
loan prior to executing this declaration.

Movant is, either directly or through the use of a designated custodian, in possession of
the original Promissory Note dated June 26, 2009, in the principal amount of
$128,627.00, which is secured by a Mortgage encumbering the Property. The Note has
not been subsequently assigned or transferred to any other person or entity since
assignment and transfer to Movant. Movant is entitled to receive payments under the

Note and Mortgage.

. Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,
contracts, judgments, mortgages, and security agreements in support of right to seek a
lift of the automatic stay and foreclose if necessary.

The following documents evidencing the loan, including the Note and Mortgage, are
attached as Exhibits hereto. Attached as Exhibit 1 is an imaged copy of Movant’s file
copy of the Promissory Note.

a. Exhibit 1 — Note

b. Exhibit 2 — Mortgage

c. Exhibit 3 — Assignment of Mortgage

Movant uses the standard practices of the mortgage lender industry. A payment
received is applied to the account and credited to the next due payment. For example, a
payment received in December will be applied to the November payment if no payment

had been received in November.

Declaration in Support of Motion for Relief from Stay - 2 McCarthy & Holthus, LLP
MH# WA-20-160601 108 1st Avenue South, Ste. 300

Seattle, WA 98104
(206) 596-4856

Case 20-10323-TWD Doci15_ Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 2 of 3

 
oO Da SN HD TD HP WD NO =

Ww NO NY NY NYO NY NY NY NY NY NO YF Ff FKP DFP FY FTF SF SF FY =
2D 0 hy YN NHN OW FF Ww NY -§& DT Oo HN KH AW BP W NY | OD

 

9. As of February 12, 2020, Movant’s records on the loan that is the subject of this motion
shows that the loan is due for the payments owed on and after May 1, 2019. May 2019
through August 2019 monthly mortgage payments of $913.23 each; September 2019
monthly mortgage payment of $1,111.18; October 2019 through February 2020 monthly
mortgage payments of $1,121.18 each.

10. As of February 12, 2020, the principal balance on the loan is $97,165.84 and the
approximate total balance due is $108,180.76.

I declare on penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on Le vise ae Z7 Dz Miclehovrehitty, Uehara -

Log

 

 

Crystal Baker
Printed Nam .
Vice President
Title
Declaration in Support of Motion for Relief from Stay - 3 McCarthy & Holthus, LLP
MH# WA-20-160601 108 Ist Avenue South, Ste. 300

Seattle, WA 98104
(206) 596-4856

 

Case 20-10323-TWD Doc15_ Filed 03/16/20 Ent. 03/16/20 16:22:56 Pg. 3 of 3

 
